Wvly, I.
This is a suit on a promissory note against the maker and two indorsers, and from a judgment against them the indorsers, George *49Mertz and Ed. Erliard, haye appealed. -The objection is that notice of dishonor was not properly served. Notice was served, as appears by the certificate of the notary attached to the protest, on Mertz, by delivering it “ to his book-keeper in his office,” and on Erhar.d by delivering it “ to his wife in his store, he not being in.” We think the service of notice of dishonor was sufficient. 2 R. 119; 14 L. 494; 15 L. 113; 4 An. 483; 8 An. 136.
Judgment affirmed.